Pardee, J.
(After stating the facts.) It is urged by the appellees that the will in question is not valid in the state of New York because it was executed in this state; that the probate court in this state having first decided the question as to the domicil of the testatrix at her death, it was not in the power of the court in New York to make a contrary decision which would be binding on the probate court; and that our statute (Gen. Statutes, p. 369, sec. 2,) providing that “ all wills executed according to the laws of the state or country where they were executed may be admitted to probate in this state and shall be effectual to pass any estate of the testator situated in this state,” excludes this will.
Presumably the probate court for the district of Greenwich granted letters of administration upon the estate of Alice Fowler without notice to any person in interest, at the request perhaps of an heir, perhaps of a creditor, upon the representation that she died intestate, a resident, and leaving estate in that district; and while in the absence of the probate there of her will this grant would protect the administrator in taking possession of the estate in that district for the protection of creditors there and ultimately of legatees and heirs, yet it does not bar the executors named in a will subsequently found from proving in legal manner and before the proper tribunal in the state of New York that she died resident there, leaving a will valid according to the laws of that state for the purpose of passing title to both real and personal property; nor does it bar them, having duly proved the will in the state of residence at death, from the right to be entrusted by the court of probate in Greenwich with ancillary administration.
It is not a matter of legal necessity that a grant of letters of administration should control the disposition of an estate *340to final distribution. Sucb grant must yield to the superior force of proof made, either that the supposed decedent is living, or that he left a valid will subsequently found, or that he died resident in a district other than that assuming jurisdiction.
The judgment in New York is that of a court of record, of general jurisdiction, proceeding according to the- common law; in other words, of a court having full power to investigate and decide facts and called upon in due course of law so to do. All parties to the proceeding before us were either voluntarily or upon proper compulsion within the jurisdiction of and before that court.
The judgment there rendered was the first in order of time to conclude them upon the question as to the place of residence of the testatrix at the time of her death. Since its rendition none of them have had the right to deny in any court the fact as there established; they cannot now re-open the issue there made and determined against them. And the fact that upon and because of this determination of the question of domicil the will was admitted to probate in the state of New York, conclusively establishes, so far as the parties to that proceeding are concerned, in all courts, that it is the will of a person there resident at death and that it is there valid both as to real and personal estate. This being so, the executors have the right to prove it in this state for the purposes of ancillary administration.
The Superior Court is advised to reverse the decree of the probate court of Greenwich.
In this opinion the other judges concurred.